Citation Nr: 1207037	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-35 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In his September 2009 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - which is more commonly referred to as a Travel Board hearing.  The hearing was scheduled for December 7, 2011, but in October 2011, so prior to that scheduled date, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2011).  

More recently, in January 2012, the Veteran's representative submitted additional evidence and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims require further development before being decided on appeal, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

VA has a duty to assist the Veteran in developing the facts pertinent to these claims.  38 U.S.C.A. § 5107(a).  VA must obtain all relevant VA and private records that could be potentially helpful in resolving these claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA examiner that performed the November 2008 audiological examination for compensation purposes stated that he had reviewed an April 7, 2008, private audiological report from the Intercoastal Ears, Nose, and Throat (ENT) Group.  There is no such report in the claims file, however.  The Board reviewed the Veteran's Virtual VA records, but found that no medical records had been entered.  So this report, and any other pertinent medical records, must be obtained.  38 C.F.R. § 3.159(c)(1).

The Veteran was first diagnosed with a bilateral hearing loss disability according to VA standards (meaning satisfying the requirements of 38 C.F.R. § 3.385) in 2008 since audiometric testing at that time revealed a 45-decibel loss or more in each ear in several of the specified frequencies.  He also claims that he suffers from tinnitus and has since service, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Since tinnitus is inherently subjective, he is competent even as a layman to make this proclamation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

So the determinative issue concerning these claims is whether the hearing loss and tinnitus are attributable to his military service, including especially noise exposure in service as has been alleged.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Exposure to noise in service, however, even if shown to have occurred, and even in combat, does not obviate the need for him to also have evidence etiologically linking his current bilateral hearing loss disability and tinnitus to that noise exposure in service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Where the determinative issue in a case involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, at 494-97 (1997).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection" (or again, here, a § 1151 claim).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has a condition related to his service or whether lay evidence will suffice depends on the nature of his present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition he had in service).  Savage, 10 Vet. App. a 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But, again, supporting medical evidence is required when the type of condition at issue is not readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Turning now to the facts of this particular case.  The Veteran's service treatment records (STRs) make no reference to hearing loss or tinnitus during his service, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  His separation examination report contains an audiogram that does not show he had hearing loss disability according to VA regulation, meaning according to 38 C.F.R. § 3.385.  Though disabling hearing loss may not have been demonstrated at time of separation from service, a Veteran nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting evidence confirming he now meets the requirements of § 3.385 and by showing this current disability is related to his military service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The November 2008 VA examiner considered the Veteran's noise exposure in service in finding that his current bilateral sensorineural hearing loss and tinnitus was unrelated to that noise exposure in service.  So the VA examiner readily conceded the Veteran had experienced noise exposure in service, i.e., relevant trauma, just nonetheless concluded the current hearing loss and tinnitus are not residuals of it.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

But in January 2012, so since that VA compensation examiner commented, the Veteran's representative submitted an article noting that studies on mice subjected to noise-induced trauma to their ears showed progressive consequences.  


Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional. Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Here then, in light the VA examiner's conclusion that there is no scientific basis for delayed-onset hearing loss, this report suggesting otherwise - albeit with mice, not humans, is sufficient to trigger the duty to assist by, at the very least, requesting further medical comment on whether this particular Veteran's hearing loss disability and tinnitus are related to his military service - including again especially to his seemingly accepted noise exposure in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).


Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the Veteran's authorization, contact Intercoastal ENT Group and request copies of the clinical records pertaining to the Veteran's evaluation or treatment for hearing loss and/or tinnitus - including especially any audiograms.

2.  If still available, return the claims file (c-file) to the November 2008 VA compensation examiner and give her an opportunity to review the article recently submitted by the Veteran's representative in January 2012 concerning cochlear nerve degeneration after "temporary" noise-induced hearing loss, and any additional private records concerning the Veteran's hearing loss and tinnitus.

If, for whatever reason, this VA examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-file.


This supplemental comment is needed concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's bilateral hearing loss and tinnitus are related to his military service, and especially to his noise exposure in service.

The examiner must discuss the underlying medical rationale for all opinions and conclusions expressed, including in response to the article the Veteran's representative recently submitted in January 2010, if necessary citing to specific evidence in the file that would tend to refute this article's findings.

3.  Then readjudicate the claims.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

